Allow me to begin by congratulating the 
192nd Member State, Montenegro, upon its accession 
to membership of the United Nations. 
 On 5 November, elections will be held in 
Nicaragua to elect its new Government. This session is 
therefore occurring at an appropriate moment for 
taking stock, before our own people and before the 
peoples of the United Nations, of the Nicaragua that 
could be achieved if the work carried out during the 
five-year term of the current President Enrique Bolaños 
Geyer is continued. 
 It has been our lot to fight tirelessly for a value 
which was recently consolidated in its universal 
dimension: the defence of democracy, which includes 
as essential components the rule of law, the balance of 
powers, the strengthening of State institutions and 
combating corruption.  
 Nicaragua has not travelled this difficult road 
alone. A new collective spirit has been present which 
has assisted its efforts, making it possible to overcome 
and punish corruption. Thanks to this same collective 
solidarity it was also possible to counter the partisan 
division of the State and the still-latent attempts to 
break with the cardinal rule of separation and 
independence of the public authorities. I must mention 
here that whenever anti-democratic forces sought to 
break with the constitutional order, they encountered 
the joint response of the people of Nicaragua, the 
private business sector, organized civil society and the 
international community. 
 Our first words of thanks go to all those 
Governments and organizations that, through their 
support, helped to protect in Nicaragua the principles 
of freedom and democracy that have today emerged as 
the new basic values of a renewed international society. 
 We thank our brother countries of the region and 
the Secretary-General of the Central American 
Integration System, the Secretary-General of the 
Organization of American States (OAS) and his Special 
Envoy in Nicaragua, the Member States of OAS, the 
Rio Group, the Andean Community of Nations, the 
Ibero-American Summit, the Caribbean Community 
and Common Market, Japan, the United States of 
America and the European Union. 
 But the time devoted to defending democracy has 
not prevented us from working to achieve the goals of 
development, law and order, security and stability. 
 Between 2002 and 2005, a period of barely four 
years, tax revenues increased more than three-fold, 
which clearly demonstrates the confidence of our 
citizens in their Government and also reflects the 
transparency of our public administration. This 
increase is continuing at the same pace in 2006. At 
their annual meeting concluded the day before 
yesterday, the International Monetary Fund (IMF) and 
the World Bank stated that tax earnings in Nicaragua 
 
 
43 06-53323 
 
had been strong, with an increase in revenues that bore 
witness to the success of the fiscal policy and reforms 
implemented by the Government. 
 On the economic front, we have achieved radical 
change: there is an economic upturn, and we are 
regaining the confidence of the international 
community.  
 Through transparency and good governance, the 
completion point of the Heavily Indebted Poor 
Countries (HIPC) Debt Initiative was reached. A year 
ago, we were selected to receive the support of the 
Group of Eight, as well as forgiveness of the 
multilateral debt owed to the IMF, the World Bank and, 
very shortly, the Inter-American Development Bank, 
amounting to a reduction of approximately $800 
million in our foreign debt. These two initiatives mean 
that over 85 per cent of our foreign debt has been 
forgiven. Nicaragua can now concentrate on reducing 
its domestic debt, which resulted from the fraudulent 
collapse of banks that occurred five and a half years 
ago.  
 It was President Bolaños Geyer who, in 
December 2001, spoke of the need for a trade 
agreement, what turned into the Central American Free 
Trade Agreement, between the countries of Central 
America, the Dominican Republic and the United 
States. This Agreement came into force in March 2006, 
opening up a new era of opportunity for our region. As 
a result of this treaty, the volume of exports from 
Nicaragua to the United States has increased by 20 per 
cent during the eight months it has been in existence. 
 We have achieved three consecutive years of 
economic growth on the basis of private investment. 
Since President Bolaños took office, direct foreign 
investment has led to the opening of a new company 
every month in the tax-free zones, and total exports 
have increased by 100 per cent in less than five years.  
 We have succeeded in turning tourism into a new 
engine of the economy on account of the revenues it 
generates, and for the first time it has become the 
greatest source of foreign currency earnings in our 
trade balance. Nicaragua is ranked third among the 10 
must-visit destinations, according to the prestigious 
Lonely Planet travel guide. Similarly, Nicaragua has 
been classified by the World Tourism Organization as 
one of the best emerging markets at the world level and 
the best kept secret for retirees and for real estate 
development. We are considered to be the country that 
has made the greatest progress on the economic 
freedom front. For its part, the World Bank report, 
“Doing Business”, places Nicaragua in 67th place 
worldwide and states that it has the best business 
climate in Central America and one of the best in the 
hemisphere. We are one of the safest countries in the 
hemisphere. Our murder rate is less than half the world 
average. 
 I am proud to say that we are now experiencing a 
new political, economic and social reality. Keeping his 
campaign promise, President Bolaños has virtually 
doubled the salary of primary and secondary school 
teachers and has doubled in absolute terms the budget 
allocated to post-secondary education. 
 In the area of health, the infant mortality rate fell 
from 35 per 1,000 live births in 2001 to 31 in 2006. 
The mortality rate for children under the age of 5 fell 
from 45 in 2001 to 40 in 2006, and the maternal 
mortality rate fell from 96.6 per 100,000 in 2003 to 83 
in 2006. Immunization coverage increased between 
2004 and 2006 by over 10 per cent. 
 We are developing a State policy for our 
emigrants, with a view to guaranteeing that they have 
full enjoyment of their political, social and civil rights, 
providing them with legal advice and with the 
protection to which the Constitution entitles them. We 
are doing all we can to defend their rights in any 
country where they may be found. That is the least we 
can do to repay the sacrifice they make in sending back 
remittances to improve the economic situation of their 
families. These remittances are equivalent to almost 
50 per cent of our goods exports.  
 The Assembly will recall that President Reagan, 
when addressing the Soviet Premier on the subject of 
the Berlin Wall, said: “Tear down that wall”. The 
President of the Dominican Republic, Mr. Leonel 
Fernández Reyna, once observed that in a globalized 
world where there is free movement of capital, goods 
and services, it is the human beings who do not enjoy 
freedom of movement of labour. 
 Thanks to the special law on migratory incentives 
for Nicaraguans living abroad, nationals who have 
lived for at least five years outside the country can 
come home with their household effects, their car and 
their work tools.  
 The results we have achieved in protecting our 
nationals abroad are substantial and have been 
  
 
06-53323 44 
 
recognized by the international community. At the 
beginning of this month, the United States Under 
Secretary for Democracy and Global Affairs brought to 
the attention of the international community the efforts 
made by Nicaragua through its diplomatic 
establishment to protect, assist and repatriate 
Nicaraguans who are the victims of human trafficking. 
We have built the material, human and technological 
infrastructure that will gradually generate a new 
political culture strengthened by the values of 
democracy.  
 Nicaragua does not see its future as being 
separate from that of Central America. This is why we 
are endeavouring to form a customs union and to 
further the integration process in all directions and at 
all levels, because this is the best way for a region 
which deserves prosperity and development to move 
forward. 
 Very soon, we shall start talks on an association 
agreement between the European Union and Central 
America, which will include a free trade agreement. It 
is an initiative that embodies the vision of two regions 
which, from different continents, view the future with 
similar values and institutions and common aspirations. 
 The Nicaraguan proposal to limit arms at the 
regional level has made substantial progress in matters 
relating to the submission of inventories of weapons, 
armed forces and public security personnel and in the 
generation of confidence-building measures. 
 According to the International Institute for 
Strategic Studies, per capita expenditure by Nicaragua 
on defence is $5.2 per year. In the list of 132 countries 
studied, Nicaragua is third among the countries which 
spent least on defence. 
 Nicaragua was the first independent country in 
the history of the United Nations to benefit from the 
presence of electoral observers. This time, too, 
Nicaragua will comply with the sacred duty of holding 
free and transparent elections which reflect the 
sovereign will of the people. On 5 November, the 
Nicaraguan people will have to decide between the 
caudillismo of the past and a future devoted to 
development, between corruption and transparency. We 
are sure that the international community will help us 
through this process by extending to us unwavering 
support at this critical moment of reaffirmation of 
democracy by a nation which has defended its right to 
freedom with its life. 
 The fate of our individual States is closely linked 
with that of our international system. The current world 
situation is testing the response capacity of our 
international system as a whole.  
 The problems faced by mankind are increasingly 
complex and tragic and call for our involvement to 
ensure that they are promptly and effectively dealt 
with. The recent crisis in the Middle East, the 
situations in Iraq and Afghanistan, the tensions in Iran, 
the problems arising in the Democratic People’s 
Republic of Korea, the social and political conflicts 
being experienced in Haiti, the situation in Darfur and 
the threats of international terrorism demonstrate that 
neither the appeals of Secretary-General Kofi Annan 
nor the proposals to reform the United Nations system 
can be put off.  
 The United Nations must be reformed to provide 
a ready, efficient and effective response to the immense 
threats to world peace that also extend to the 
environment and health. Nicaragua maintains the 
position that these reforms should be comprehensive in 
nature since that is the only way of overcoming 
bureaucratic problems that stand in the way of prompt 
implementation of the resolutions of the General 
Assembly. 
 The reform process should cover the Secretariat, 
the General Assembly and the Economic and Social 
Council, as well as the Security Council. The 
membership of the Security Council should better 
reflect current geopolitical realities, allowing for a 
more equitable and democratic representation of 
developing countries in both permanent and non-
permanent categories. This expansion should serve to 
enhance multilateralism, strengthening the capacity to 
respond to world threats and challenges with a Council 
that has more authority, representativity and 
effectiveness.  
 In 2003, the Government of Nicaragua arranged 
the nomination and recognition of the Río San Juan — 
Nicaragua Biosphere Reserve in the Programme on 
Man and the Biosphere of the United Nations 
Education, Scientific and Cultural Organization 
(UNESCO) — recognition which was approved on 
15 September of that year, when it became part of the 
World Network of Biosphere Reserves. This reserve 
was added to the Bosawas Biosphere Reserve, which, 
at 2 million hectares, covers 14 per cent of our national 
territory and is the largest continuous forested area in 
 
 
45 06-53323 
 
Central America. In early 2006, President Bolaños 
established a preserve for 10 years, banning the export 
of six forest species in danger of extinction.  
 Nicaragua also restates from this podium its 
support for the cause of the Republic of China in 
Taiwan, which should achieve the legitimate 
representation of its 23 million inhabitants. It also calls 
for renewed and proactive efforts by the United 
Nations to maintain peace in East Asia. 
 We launch a humanitarian appeal for the freeing 
of the kidnapped persons in the Far and Middle East, 
and worldwide. The States Members of the United 
Nations have a duty, both individually and collectively, 
to protect the world population against any action that 
seeks to harm the life or dignity of any human being, 
from the time of conception to the time of death, or to 
undermine his or her aspiration to live in a democratic 
environment and to take advantage of opportunities for 
development. We should devote our best efforts to 
giving effect to this mandate. 